Pettit, J.
The appellant sued the appellee, to collect,an assessment on a premium note given for three policies issued by the Farmers and Merchants’ Insurance Company. A demurrer, for want of sufficient facts, was overruled to the complaint.
This case presents the same questions as Embree v. Shideler, 36 Ind. 423, and a number of similar cases decided since, but which are not reported; and a majority of the court hold that this must meet the same fate.
C. R. Pollard, B. B. Daily, and D. B. Graham, for appellant.
J. R. Troxell and W. R. Manlove, for appellee.
The judgment is reversed, at the costs of the appellee, with instructions to the court below to sustain the demurrer to the complaint.